Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 02/24/2021.
 	Claims 1-20  are pending in this application. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. (US Pat No. 8,166,049), in view of Spring et al. (US Pat No. 8,126,832).
As to claims 1, 8, 14, Bose teaches a computer system comprising:
a processor unit operatively coupled to memory (i.e. the processing apparatus may be used to implement additional components illustrated in FIG. 1, e.g., the classification tool 130 and/or segmentation tool 140, col 3, line 39 to col. 4, line 6);
	an artificial intelligence platform in communication with the processing unit (i.e. such matrix representations are readily implemented using a variety of data processing programs, col. 4, lines 31-63); and
	a tool in communication with the processing unit to process representation of one or more data points upon activation by the artificial intelligence platform (i.e. the classification tool 130 and/or segmentation tool 140, col. 3, line 39 to col. 4, line 6; The matrix representation 302 facilitates the computation of similarity measurements between the various segments, col. 5, lines 32-67), including:
		a file manager configured to separate a document (i.e. Fig. 3, a matrix representation 302 of keyword frequency data ... each segment of a given document, col. 4, lines 31-62) into the one or more data points (i.e. each segment 304 is represented as a vector of the keyword frequency data corresponding to a plurality of keywords 306, col. 4, line 64 to col. 5, line 17), and to create a word vector representation of at least one data point of the one or more data points, including the file manager configured to analyze the word vector representation and identify a frequency of at least one word in the data point (i.e. the apparatus 800 comprises a matrix creation component 802 that takes as input keywords and their respective frequencies for various segments and, in accordance with the above-described techniques, creates a matrix comprising the keyword frequencies for each segment, col. 8, lines 17-39);
		a word manager operatively coupled to the file manager, the word manager configured to augment the word vector representation, including the word manager to identify one or more terms synonymous with the at least one word present in the word vector representation (i.e. Referring now to FIG. 5, a technique for handling synonyms between keywords is further illustrated. In particular, the illustrated example assumes that keyword K2 and keyword Ki+2 are synonyms, col. 6, line 60 to col. 7, line 7), and to apply the identified frequency of the at least one word and each of the one or more synonymous terms have identical and applied frequencies, respectively (i.e. the frequency of K2 is equal to ZERO before modifying; the frequency of Ki+2 is equal to THREE before modifying; after modifying the frequency of K2 is equal to THREE, See Fig. 5); and
		a director operatively coupled to the word manager, the director to create an augmented data points (i.e. the modified second keyword frequency data 506, col. 7, lines 8-27) for the at least one data point of the one or more data points (i.e. S1, S2 ... Sm, See Fig. 5), the augmented data point including (i.e. keyword K2 and keyword Ki+2 are synonyms, col. 6, line 60 to col. 7, line 7) the at least one word and the one or more synonymous terms (i.e. K2, Ki+2, See Fig. 5), together with the applied frequency (i.e. To account for this possibility, the first keyword frequency data 502 can be combined with the second keyword frequency data 504 ... resulting in the modified second keyword frequency data 506, col. 7, lines 8-27).
	Bose implicitly teaches the term “an artificial intelligence platform” as a variety of data processing program (i.e. such matrix representations are readily implemented using a variety of data processing programs, col. 4, lines 31-63).
	Bose does not clearly state this term.
	Spring teaches this term (FIG. 1 is a system diagram of a preferred embodiment of an artificial intelligence system according to the present invention, col. 18, lines 5-10).
It would have been obvious to one of ordinary skill of the art having the teaching of Bose, Spring before the effective filing date of the claimed invention to modify the system of Bose to include the limitations as taught by Spring. One of ordinary skill in the art would be motivated to make this combination in order to extract concepts from text and/or speech and utilizes numeric representations of concepts and their relationships in view of Spring (col. 2, line 58 to col. 3, line 7), as doing so would give the added benefit of dynamically constructing output so that it can generate intelligent responses in a number of grammatically correct ways as taught by Spring (col. 2, line 58 to col. 3, line 7). 

As to claim 2, 9, 15, Bose teaches a machine learning (ML), model trained to
interface with the artificial intelligence platform, including the ML model configured to evaluate a communication with respect to the augmented data point and to assign a classification to the augmented data point, the classification corresponding to the evaluated communication (i.e. the techniques disclosed herein can be used in more generalized classifiers based on so-called kernel methods, i.e., support vector machines, as a means of determining similarities, col. 8, line 56 to col. 9, line 6).

As to claims 3, 10, 16, Bose teaches the ML model is configured to identify one or more members of the communication and to selectively assign the augmented data point to a selection of the one or more members, the assigned augmented data point having a classification determined to be related to the evaluated communication (i.e. the classification tool 130 and/or segmentation tool 140, col. 3, line 39 to col. 4, line 6; The matrix representation 302 facilitates the computation of similarity measurements between the various segments, col. 5, lines 32-67).

As to claims 4, 11, 17, Bose teaches a natural language (NL) processing tool configured to evaluate the communication against the augmented data point, including the NL processing tool configured to create a feature vector for the communication and to apply the feature vector to the augmented data point (i.e. keywords may comprise individual words or phrases. Furthermore, the keyword extraction process may operate to exclude stop words that, as known in the art, include commonly occurring words (e.g., "the", "a", "and", etc.) that do not substantially add understanding to the significance of the segment, col. 4, lines 31-63).
As to claims 5, 12, 20, Bose teaches the at least one word and the one or more synonymous terms have similar feature vectors (i.e. With the new row added, similarity measurements between the new segment and the previously provided segments (in this case, segments S1-S4) may be readily calculated, col. 5, lines 18-31).

As to claim 6, 13, 18, Bose teaches a machine learning (ML) model configured to interface with the artificial intelligence platform, the ML model configured to track the augmented data point, including identification of a structure of the data point when the one or more synonymous terms are joined to create the augmented data point (i.e. assume that a new document has been added to a repository ... With the new row added, similarity measurements between the new segment and the previously provided segments (in this case, segments S1-S4) may be readily calculated, col. 5, lines 18-31).

As to claims 7, 19, Bose teaches a machine learning (ML) model trained to interface with the artificial intelligence platform, the ML model configured to measure an importance characteristic for the at least one word in the data point and apply the importance characteristic to the synonymous terms (i.e. a domain expert can append those with terms specific to the domain. For example, bio-engineering keywords and the corresponding synonym list can be provided by the subject matter expert, col. 6, line 60 to col. 7, line 7).

Response to Arguments
	Applicant's arguments with respect to claims 1-20 have been considered but are 
moot in view of the new ground(s) of rejection. 


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MIRANDA LE/Primary Examiner, Art Unit 2153